 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS DIMITRE,                                    No. 2:17-cv-1698 KJM DB
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA STATE UNIVERSITY
      EMPLOYEES UNION,
15

16                       Defendant.
17

18          On October 28, 2018, plaintiff filed a motion to compel and noticed the motion for

19   hearing before the undersigned pursuant to Local Rule 302(c)(1). (ECF Nos. 29 & 30.) On

20   January 22, 2019, the hearing of that motion was vacated due to plaintiff’s failure to comply with

21   Local Rule 251. (ECF No. 33.)

22          On January 30, 2019, plaintiff filed an amended motion to compel. (ECF No. 34.)

23   Defendant filed an opposition on February 8, 2019. (ECF No. 35.) Plaintiff, however, has again

24   failed to comply with Local Rule 251 and with the undersigned’s Standard Information.

25          In this regard, plaintiff’s amended motion states that after plaintiff filed the original

26   motion to compel, defendant “produces an additional 11,000 pages of documents.” (ECF No. 34

27   at 3.) Plaintiff then sent two emails to defendant requesting to meet and confer. (Id. at 3-4.)

28   Plaintiff received no response and filed the amended motion to compel on January 30, 2019.
                                                        1
 1          Pursuant to Local Rule 251(a), motions regarding discovery disagreements may be heard

 2   by filing a notice of motion and motion scheduling the motion for hearing at least twenty-one

 3   days therefrom. Local Rule 251(b) provides that a discovery motion “shall not be heard unless []

 4   the parties have conferred and attempted to resolve their differences[.]” In this regard, “[c]ounsel

 5   for all interested parties shall confer in advance of the filing of the motion or in advance of the

 6   hearing of the motion in a good faith effort to resolve the differences that are the subject of the

 7   motion.” (Id.) If, after meeting and conferring, the moving party remains dissatisfied, that party

 8   shall draft and file a “Joint Statement re Discovery Disagreement.” Local Rule 251(c). The

 9   failure to file a Joint Statement may result in the hearing being dropped from calendar. Local

10   Rule 251(a).

11          Moreover, pursuant to the undersigned’s Standard Information, “[w]ritten correspondence

12   between the parties . . . is insufficient to satisfy the parties’ meet and confer obligations under

13   Local Rule 251(b).” See http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-

14   judges/united-states-magistrate-judge-deborah-barnes-db. And parties must meet and confer in

15   person—distance permitting—prior to the filing of a discovery motion and “must again confer in

16   person or via telephone or video conferencing” prior to the filing of the Joint Statement. Id.

17          If, after attempting to meet and confer in person or via telephone or video conferencing,

18   both prior to filing the motion and again prior to the filing of the Joint Statement, counsel for the

19   moving party was unable, after a good faith effort, to secure the opposing party’s cooperation in

20   meeting and conferring or in preparing the Joint Statement, counsel for the moving party may file
21   an affidavit so stating. Local Rule 251(d). Here, however, after plaintiff’s original motion was

22   dropped from calendar, plaintiff simply sent two emails to defense counsel. Receiving no

23   response plaintiff filed an amended motion to compel, and took no further action. That course of

24   conduct fails to satisfy the requirements under the Local Rules and the undersigned’s Standard

25   Information.

26   ////
27   ////

28   ////
                                                         2
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s January 30, 2019 amended motion to compel (ECF No. 34) is denied

 3   without prejudice to renewal1; and

 4           2. The February 22, 2019 hearing of plaintiff’s motion is vacated.

 5   Dated: February 19, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB\orders\orders.civil\dimitre1698.mtc.js.den.ord
22

23

24

25

26
27   1
       If plaintiff elects to bring a renewed motion to compel, the parties’ briefing shall also address
     whether discovery in this action should be re-opened, for how long, and how that might impact
28   future dates in this action.
                                                         3
